UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8328



U.S. BOUNTY #10 JEROME JULIUS BROWN, SR.,

                  Petitioner – Appellant,

             v.

THOMITHY J. MCLONE, State’s Attorney,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:07-cv-00182-BEL)


Submitted:    April 9, 2009                 Decided:   April 30, 2009


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerome Julius Brown, Sr., seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2241 (2006) petition.

We   dismiss    the    appeal     for    lack   of    jurisdiction    because      the

notice of appeal was not timely filed.

             Parties    in   a    civil    case      are   required   to    file   the

notice of appeal within thirty days after the judgment or order

appealed from is entered, Fed. R. App. P. 4(a)(1)(A), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).       This appeal period is mandatory and jurisdictional.

Bowles v. Russell, 551 U.S. 205 (2007).

             The district court’s order was entered on the civil

docket on February 1, 2007, and was entered for purposes of Fed.

R. App. P. 4(a) on July 2, 2007.                See Fed. R. App. P. 4(a)(7).

The notice of appeal was filed on September 17, 2008.                         Because

Brown failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis and dismiss the appeal.                         We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in    the    materials        before   the    court   and

argument would not aid the decisional process.

                                                                            DISMISSED



                                           2